Citation Nr: 1537695	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  15-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether termination of VA benefits based on unrecognized status as a prisoner of war (POW) was proper.

2.  Entitlement to service connection for residuals of a broken nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, M.H., D.H., and E.R.




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1950 to July 1954.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In June 2010, the Veteran testified during a hearing before RO personnel.  In July 2015, the Veteran and others testified during a hearing before the undersigned Veterans Law Judge.  Transcripts from both hearings are associated with the record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Initially, the Board notes that the National Personnel Records Center (NPRC) has determined that the Veteran's service medical records and service personnel records have been destroyed in a fire at the NPRC. The Board notes that when records in government custody are lost or destroyed, VA has a heightened duty to consider the benefit of doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).
 
The Veteran contends that in 1951 he was trained in service in aircraft radar equipment on Santa Rosa Island with the 669th Aircraft Control and Warning Squadron off the coast of California.  The Veteran also asserts that he was a trainer of secret special radar equipment -at both Oxnard and Edwards- AFB in early 1952.  However, his DD214 notes his military occupational specialty as clerk.   The Veteran further asserts that in roughly May 1952, he went on a classified mission over North Korea as a radar observer taking reconnaissance pictures.  His aircraft was shot down and he was captured by North Korean regulars.  The Veteran has submitted a service separation from that he asserts is the original and which notes "POW Korea."  However, a service separation form obtained from the NPRC is negative for any POW notation and responses from the National Archives also fail to support a finding that the Veteran was a POW.  Further, despite the Veteran's contentions, his June 1954 discharge examination report states that he was assigned to the 354th F.I.S. unit, not the 669th Aircraft Control and Warning Squadron.  While the RO has made inquiries on several occasions to the NPRC in attempting to verify the Veteran's service, whether he was involved in classified missions, and whether he was a POW, it has been recently held that a request to the NPRC to verify a claimant's service does not satisfy VA's duty under 38 C.F.R. § 3.203 to verify service.  Tagupa v. McDonald, 27 Vet.App. 95 (2014).  The RO did not make a request for verification for service to the Department of the Air Force.  Therefore, because the verifications of service issued by NPRC did not meet the criteria of 38 C.F.R. § 3.203(c) (2015), this case must be remanded for verification of service by an appropriate United States service department or an agency to which the authority has been properly delegated.

In light of the question of a possible falsification of a service separation form, to include POW status, the VA Office of the Inspector General (OIG) performed an investigation.  A review of the claims file shows that the OIG report is not of record, and only a brief August 2013 memorandum is available for review.  The Board concludes that the OIG report and accompanying file, in its entirety, to include any laboratory findings as to the outcome of testing on the Veteran's service separation form and/or the separation form supplied by NPRC, must be associated with the claims file to allow the Board to fully consider the evidence in this case.

Lastly, a transmittal of and/or entitlement to awards document prepared by the NPRC on March 16, 2011, indicates that the Veteran was to receive a Good Conduct Medal, Prisoner of War Medal, National Defense Service Medal and Korean Service Medal.  There is no indication as to what documents were relied upon to determine the Medals that the Veteran was entitled to for service.  On remand, the NPRC should be inquired as to that document and what documents were considered to support the findings therein. 

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Submit a request to the United States Department of the Air Force or other appropriate service department for verification of the Veteran's service, to include whether the Veteran had service outside the continental United States, participated in any classified missions, and whether there is evidence that he was a Prisoner of War.  Provide the service department with a copy of any DD Forms 214, any available personnel or medical records, and any evidence showing status as a Prisoner of War.  

2.  Contact the VA Office of the Inspector General and request a copy of the report of the investigation that culminated in the finding that the Veteran had committed fraud in the pursuit of VA compensation benefits.  The documentation used to reach that decision should also be requested, to include any laboratory findings as to the outcome of testing on any service separation forms.  The report and documentation should be placed in the claims file.

3.  Forward the information provided by the Veteran, to the National Personnel Records Center (NPRC) and the United States Joint Service Records Retention Center (JSRRC).  Specifically ask for information on the Veteran's claimed classified mission in the period beginning around May 1952 in North Korea and whether there is evidence that he was a Prisoner of War.  The JSRRC should consult any available unit records in determining the Veteran's whereabouts during May 1952  Any and all information obtained should be included in the claims folder for future review. 

4.  Request from the NPRC documentation relied upon in the document titled transmittal of and/or entitlement to awards document that the NPRC prepared on March 16, 2011, indicating that the Veteran was to receive a Good Conduct Medal, Prisoner of War Medal, National Defense Service Medal and Korean Service Medal.  The NPRC should supply the basis for the findings in that form.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

